id office uilc cca_2009032713411442 ---------------- number release date from ---------------------- sent friday date pm to ------------------------ cc subject re look back pre-transaction method follow up ------ i read the proposed_regulations as saying the successor new taxpayer must use the smim for pre- transaction years this is the general_rule however the regulations also prohibit the successor from receiving interest due to a lookback overpayment for pre-transaction years unless there has been a taxable sale lookback interest goes to the predecessor old taxpayer who must use either the smim with regard to the tax_liability ceiling or the actual method whichever method the predecessor had been using transaction year overpayments in short the successor is not entitled as a general_rule to lookback interest arising from pre- of course these proposed_regulations from were withdrawn and their approach was not followed in the regulations that were proposed and finalized some years later ----------
